DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
	Regarding claim 53, the claim recites that the cured binder composition contains crystal water.  Applicant’s specification at page 28 or paragraph 0150 of the Pre-Grant Publication, see PG Pub., at paragraph 0089), and that the cured binder contains crystal water that may decrease in content and raise in content depending on the prevailing conditions of temperature, pressure and humidity (Id., paragraph 0090).
Based on the absence in the specification of any indication as to what is intended by the recitation of “crystal water” and any working examples that establish how crystal water is present in the cured product and in what phase, it is unclear how one of ordinary skill would be capable of determining how to add crystal water or how to synthesize crystal water within the scope of the methods set forth in the specification.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 46, the claim recites that the binder composition exhibits self-healing properties.  It is unclear what is intended by exhibiting self-healing properties, as Applicant’s specification does not define what is intended by exhibiting self-healing properties, and the scope of the exhibiting self-healing properties appears to be subjective and qualitative.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38, 42, 43, 45-49, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/125163 to Jacob in view of US Pub. No. 2011/0266488 to Didier, as evidenced by EP 0726317 to Kobayashi.
Regarding claims 36-38, 42, 43, 45-49, 52, and 53, Jacob teaches a composite material comprising crosslinkable resin of proteinous material, comprising more than 50 wt% filler and resin comprising proteinous material containing proteins which are cross-linkable by enzymes (Jacob, Abstract), wherein the crosslinkable resin primarily acts as a binder (Id., paragraph 
Jacob teaches fillers such as glass fibers and stone fibers, which would appear to be mineral fibers.  Additionally, Didier teaches a thermal and/or acoustic insulation product based on mineral wool and an organic binder (Didier, Abstract), wherein the organic binder comprises a mixture containing at least one protein (Id., paragraph 0025).  Didier teaches that the mineral wool may consist of glass fibers or rock fibers (Id., paragraph 0029).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of Jacob, comprising glass or stone fibers or mineral wool, as taught by Didier, motivated by the desire of forming a conventional composite material comprising suitable fibers such as glass or mineral wool fibers for use with an organic protein binder.
Regarding claim 46, the prior art combination does not appear to teach that the binder composition exhibits self-healing properties.  However, the prior art combination teaches a substantially similar binder composition for a substantially similar purpose and used with glass fibers.  Additionally, the properties are unclear for the reasons set forth above.  Therefore, although the prior art combination does not appear to specifically teach the claimed property, the 
Regarding claims 47-49, Jacob teaches that the composite materials comprise fillers such as glass fibers, stone fibers and nonwoven paper or felt sheets (Jacob, paragraph 0028) for use in panels.  Although Jacob does not appear to specifically teach the claimed uses, Didier teaches a thermal and/or acoustic insulation product based on mineral wool and an organic binder. Additionally, Applicant does not provide any structure associated with an insulation product or a horticultural growing media which is distinct from the composite material set forth in the prior art combination and as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, for use such as an insulation product or a growing media, as one of ordinary skill could determine a suitable use for the composite material which is based on naturally occurring and/or degradable material based on the totality of the teachings of the prior art combination.
Regarding claim 52, Jacob teaches that the enzyme used for crosslinking is a transglutaminase, which may be Ca2+ independent (Jacob, paragraph 0024).  As shown in Kobayashi, referenced at paragraph 0024 of Jacob, transglutaminase has the property of requiring calcium ions (Kobayashi, page 2 lines 40-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resin binder of the prior art combination, wherein the binder includes calcium ions, as the prior art establishes that the use of transglutaminase requires the presence of calcium ions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resin binder of the prior art combination, wherein the binder includes calcium salt, as taught by Didier, motivated by the desire to form an improved composite material having fire retardant properties.
Regarding claim 53, as set forth above, it is unclear what the scope of crystal water necessarily entails.  However, Jacob teaches that the binder comprises an aqueous proteinous solution containing the enzyme (Jacob, paragraphs 0043, Table 1).  As best Examiner can determine, the crystal water appears to be inherent to the invention of Jacob.

Claims 39, 40, 44, 47, 48, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Didier, as applied to claims 36-38, 42, 43, 45-49, 52, and 53 above, and further in view of US Pub. No. 2011/0003522 to Chen.
Regarding claims 39 and 40, Jacob teaches that the proteinous material used for the binder may be procured from vegetable and animal sources, wherein suitable proteins include a pea protein or gelatin.  Jacob does not appear to teach the specifically claimed proteins.  However, Chen teaches a binder composition that includes a protein-containing biomass and a pH adjuster, and optionally a crosslinking agent (Chen, Abstract), for use in manufacturing both fiberglass insulation and non-woven mats that is protein-based, free of formaldehyde, and environmentally friendly (Id., paragraph 0002). Chen teaches that the protein-based biomass is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resin binder of the prior art combination, wherein the animal or plant proteins are selected from proteins such as soy, peanuts, sunflowers, kidney beans, walnuts, eggs, blood, meat, and/or fish, as taught by Chen, motivated by the desire of forming a conventional resin binder comprising an animal or plant protein known in the art as being functionally equivalent and predictably suitable for crosslinkable protein binders for glass fibers.
Regarding claim 44, Jacob teaches mixing a protein, such as a pea protein or gelatin, with a buffer solution, followed by a crosslinking reaction.  Jacob does not appear to teach the claimed pH.  However, Chen teaches a binder composition that includes a protein-containing biomass and a pH adjuster, and optionally a crosslinking agent (Chen, Abstract), for use in manufacturing both fiberglass insulation and non-woven mats that is protein-based, free of formaldehyde, and environmentally friendly (Id., paragraph 0002).  Chen teaches that the pH adjusting agent is used to adjust the pH of a binder composition, when in an acidic state, ranging from about 1 to about 6 (Id., paragraph 0012).  Chen teaches that acidic pH adjusters may additionally act as a crosslinking agent (Id., paragraph 0033, Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resin binder of the prior art combination, wherein the binder composition is acidic and has a pH, such as within the claimed range, as taught by Chen, 
Regarding claims 47, 48, 54, and 55, the prior art combination teaches that the aqueous proteinous solution containing the enzyme is mixed with inorganic fibers and dried (Jacob, paragraphs 0043, Table 1).  The prior art combination does not appear to teach the claimed crystal water or the manner in which the material is made.  However, Chen teaches that the binder includes water to dilute the aqueous binder composition (Chen, paragraph 0040), wherein the binder cures at a temperature that is lower than the curing temperature of a conventional formaldehyde-based binder (Id., paragraph 0011). Chen teaches forming glass fiber insulation by fiberizing molten glass to form a fibrous glass batt and curing the binder on the batt (Id., paragraphs 0045-0051).  Chen teaches that the binder is used for fiber insulation and non-woven mats and is protein-based, free of formaldehyde and environmentally friendly (Id., paragraph 0002).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resin binder of the prior art combination, wherein the binder composition is aqueous and is formed into an insulation product by a method, as taught by Chen, motivated by the desire of forming a conventional resin binder which is formed into a suitable product known in the art as being predictably suitable for such binders.
Additionally, the claimed limitations are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 40, 41, 50, and 51 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Didier, as applied to claims 36-38, 42, 43, 45-49, 52, and 53 above, and further in view of US Pub. No. 2011/0223364 to Hawkins.
Regarding claims 40 and 41, Jacob teaches that the proteinous material used for the binder may be procured from vegetable and animal sources.  Jacob does not appear to teach the specifically claimed proteins.  However, Hawkins teaches insulative products having bio-based binders, including a carbohydrate and a crosslinking agent, used in the formation of insulation materials and non-woven chopped strand mats (Hawkins, Abstract).  Hawkins teaches that the binder may comprise extenders such as a protein-based biomass, which is derived from plant sources or animal sources, such as plants having a high protein content or animal tissue, such as beef or pork (Id., paragraph 0066). 

Regarding claim 50, Jacob does not appear to teach the claimed density of the product.  However, Hawkins teaches insulative products having bio-based binders, including a carbohydrate and a crosslinking agent, used in the formation of insulation materials and non-woven chopped strand mats (Hawkins, Abstract).  Hawkins teaches that the binder may comprise extenders such as a protein-based biomass, which is derived from plant sources or animal sources (Id., paragraph 0066).  Hawkins teaches that the binder composition is used to form a fibrous product, typically an insulation product, formed of inorganic fibers including glass fibers (Id., paragraph 0073), having a density of from about 1.5 to about 10 pounds per cubic foot, based on the desired properties such as flexibility (Id., paragraphs 0074-0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resin binder of the prior art combination, wherein the product comprises a density, such as within the claimed range, as suggested by Hawkins, motivated by the desire of forming a conventional fiberglass sheet comprising a density known in the art as being predictably suitable for fiberglass sheets comprising a crosslinkable protein binder useful as insulative materials.
	Regarding claim 51, Jacob does not appear to teach the inclusion of a silicone. However, Hawkins teaches a similar protein-based binder used to form a fibrous product.  Hawkins teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resin binder of the prior art combination, wherein the binder additionally comprises silicone, as taught by Hawkins, motivated by the desire of forming a conventional composite material comprising an additive known in the art to predictably reduce or eliminate the presence of inorganic particles.

Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered but they are not persuasive. Applicant argues that Jacob mentions fibers as suitable fillers, but does not teach mineral wool.  Examiner respectfully disagrees.  Applicant’s specification recites at paragraph 0002 of the Pre-Grant Publication that mineral fibers include glass fibers.  The claimed invention recites mineral fibers.  Therefore, since Jacob teaches that suitable fillers are glass fibers and stone fibers, Jacob teaches the claimed mineral fibers.  
Applicant argues that Jacob teaches foundry moulds and wood panels, which have nothing in common with products for which mineral wool is useful as fillers, such as insulation materials.  Examiner respectfully disagrees.  As set forth above, Jacob teaches that suitable fillers are glass fibers and stone fibers.  Additionally, Didier teaches a thermal and/or acoustic insulation product based on mineral wool and an organic binder, wherein the organic binder comprises a mixture containing at least one protein, and wherein the mineral wool may consist of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786